SHER DEVELOPMENT, LLC, a Nevada Limited Liability Company; the Paul L. Garcell and Pamela Hertz Revocable Family Trust, Paul L. Garcell and Pamela Hertz, Trustees; the Joseph D. Eystad and Mary Ann Arminio Revocable Trust Dated 09/03/03, Maryann Arminio and Joseph D. Eystad, Trustees; the Frank Arminio and Mary Arminio Revocable Living Trust, Mary Arminio, Trustee; Angelo John Arminio, an Individual; Paula M. Arminio, an Individual; Andrea Deanean Glenn, an Individual; Linda Jean Lund, an Individual; the Dondero Survivors Trust, Alan G. Dondero, Trustee; Terry L. Bell Irrevocable Trust, Terry L. Bell, Trustee; and the Newby 1984 Trust, Jill M. Colquitt and Donald E. Newby, Trustees, Appellants, v. DESERT LAND LOAN ACQUISITION, LLC, a Nevada Limited Liability Company; Desert Land, LLC, a Nevada Limited Liability Company; Howard Bulloch, an Individual; David Gaffin, an Individual; the Howard and Christi Bulloch Family Trust Dated 09/14/1995; the Howard Bulloch Separate Property Trust Dated 03/28/2003; the Christi Bulloch Separate Property Trust Dated 03/28/2003; the Bulloch Heritage Trust; the Gulf Stream Irrevocable Trust Dated 06/30/2000; and Compass Investments, LLC, a Nevada Limited Liability Company, Respondents.Desert Land Loan Acquisition, LLC, a Nevada Limited Liability Company; Desert Land, LLC, a Nevada Limited Liability Company; Howard Bulloch, an Individual; David Gaffin, an Individual; the Howard and Christi Bulloch Family Trust Dated 09/14/1995; the Howard Bulloch Separate Property Trust Dated 03/28/2003; the Christi Bulloch Separate Property Trust Dated 03/28/2003; the Bulloch Heritage Trust; the Gulf Stream Irrevocable Trust Dated 06/30/2000; and Compass Investments, LLC, a Nevada Limited Liability Company, Appellants/Cross-Respondents, v. Sher Development, LLC, a Nevada Limited Liability Company; the Paul L. Garcell and Pamela Hertz Revocable Family Trust, Paul L. Garcell and Pamela Hertz, Trustees; the Joseph D. Eystad and Mary Ann Arminio Revocable Trust Dated 09/03/03, Mary Ann Arminio and Joseph D. Eystad, Trustees; the Frank Arminio and Mary Arminio Revocable Living Trust, Mary Arminio, Trustee; Angelo John Arminio, an Individual; Paula M. Arminio, an Individual; Andrea Deanean Glenn, an Individual; Linda Jean Lund, an Individual; the Dondero Survivor's Trust, Alan G. Dondero, Trustee; Terry L. Bell Irrevocable Trust, Terry L. Bell, Trustee; the Newby 1984 Trust, Jill M. Colquitt and Donald E. Newby, Trustees; Joanna Pollard Living Trust, Joanna Pollard, Trustee; Vivian A. Weber Living Trust, Vivian Weber, Trustee; the Joe P. Schwan Family Trust, Joe Schwan, Trustee; Walter Broeland and Carol Broeland Revocable Trust, Walt Broeland, Trustee; Mark E. Jonah; Veronica C. Wolf Trust, Veronica Wolf, Trustee; Baron H. Windham, Jr., IRA; James P. Peabody; Helen L. Peabody; Yarg, LLC; Patrick and Clara Carmen Dermody Family Trust, Patrick Dermody, Trustee; Mack Clayton ; Tracy L. Clayton; Terry Wagner; Catherine Wagner; James C. Chachas Trust, James C. Chachas, Trustee; George Chachas; Bessie Chachas; William Marshall; Janine Marshall; Lewis Roy Sher Living Trust; Gregg S. Lawrence Subtrust of Clifford Lawrence and Carolyn Lawrence Revocable Family Trust Dtd 9/30/96's Counterclaim, Respondents/Cross-Appellants, and Bradley Anderson; Marjorie K. Anderson; the Prince Family Trust Dated 10/06/1997; Elizabeth S. Anderson ; Michael Ashe; Gregory Ashe; the 1991 Barron Revocable Family Trust, Dtd October 2, 1991, Clifford L. Barron and Inez L. Barron, Trustees; Jon G. Bassett; the Joseph and Helen Benoualid Trust Dtd 9/30/96; Jerry Alan Blanckaert Jr. Living Trust 2001 Dtd 6/20/01; Tamara A. Bohn; Jonathan Bolter; Zoe Brown Family Trust Dtd 9/28/89; Kimberly A. Casey ; John M. Clayton ; L.W. and Elizabeth T. Clayton Revocable Trust Dtd 12/23/80; the Donna J. Cline Living Trust; Denise O. Crotts, Custodian for Andrew C. Crotts, Nicholas E. Crotts, Zachary T. Crotts; Denise O. Crotts, Custodian for Jacob R. Crotts; Denise O. Crotts, Custodian for FBO Kale Crotts; Daniel M & M 1991 Living Trust; Davidson 1992 Trust; William H. Delaney; the Elkins Family 1994 Revocable Living Trust Dtd 03/22/94; the Ellsworth 1981 Family Trust Dtd 05/20/81; Eric Alan Evans; First Capital Trust LLC ; Lynda C. Fleming, Trustee of the Lynda C. Fleming Revocable Trust Dated 8/22/02; Steve Franks ; A. Renee Franks; Timothy B. Gallagher Living Trust Dtd 2/12/04; the Arthur J. and Margaret L. Gilbert Revocable Family Trust 1986 Dtd 5/30/86; Glaser Living Trust UT January 26, 1978; Lisa R. Gorlick, Custodian for Nicholas Gorlick; Greenwood Family Trust ; Howard William Hamilton III Living Trust Dated June 1, 2005; George L. Hardin Trust Dtd February 2, 1994; First Savings Bank Custodian FBO Kenneth W. Harouff, IRA; Avece M. Higbee Separate Property Trust Dtd 10/17/01; Gary Hopkins; Denise Hopkins; Steve R. Howell; Sally S. Hyatt Trust Dtd 05/02/02; John C. Jeffrey; Troy Kell; Robbie R. Kell; the C.E. Langford Trust U/A Dtd 10/25/97; Paul Lantz ; Ronald R. Laudie; Shannon D. Laudie; Wade Leavitt and Carolyn Leavitt Family Limited Partnership; Lee Maen; Jeannie L. Magdefrau; Leon H. Marx; Nyda D. Marx; McConnell Capital, LLC; McComas Family Trust Dtd 5/28/02; Richard Gene McCormick; Steven M. McKenna and Michelle K. McKenna, Trustees of the McKenna Family Trust Dated December 19, 2002; Glenn N. Miller; Nina Miller; Kenneth Griffyn Morgan Living Trust Dtd 4/7/03; Daniel C. Muha; First Savings Bank Custodian FBO Deborah L. Muha IRA; Michael Nesler; Phyllis Nesler; Nancy G. O'Neil; Oklahoma Sunrise Investment Limited Partnership; Robert L. Olden; the Marie Palu Trust; Ronald S. Phelan; Leonard H. Raizin; Carol A. Raizin; Raizin Family Trust Dtd 8/4/77; Robert Reader ; Duangchai Thongmeelark; Fiserv Iss and Company FBO Clyde Roger Reynolds IRA; Rice Construction Company Profit Sharing and Trust; the Rogers-Barnett Family Trust Dtd 11/28/03; Mark Colussy, Trustee for the Royal Living Trust Dated October 30, 1996; Ronald W. Ruthe, Sr.; Ida A. Ruthe; Maria Elena Salazar ; Raymond Salazar ; Lewis R. Sher; Robert M. Sherwood; Carla Sherwood; Lt. Col. Michael P. Slater; Darlene L. Slater; Manuel G. Calhau; Roselie J. Calhau; Sisson Enterprises Inc.; David A. Smith; the Marian Smithson Trust Dtd 04/25/96; Bruce E. Snyder ; Julie E. Snyder; Kevin Speirs; Bryan Stein ; David Stoebling, Esq. ; Ganesan Subbaraman; Maria Subbaraman; Meenakshi Subbaraman; Ruth G. Swinney, Trustee for the Swinney-Reiger Family Trust Dtd May 8, 2001; Fion M. Tang; Mylinh Tang; Tell Exemption Trust Dated June 8, 1999; Matthew T. Terracin; Theresa Tordjman; 1989 Walker Family Trust; the Wolf 1988 Trust Dtd 3/29/88; Maxine Zelkind Trust Dtd 1/24/97; Adam Zelkind 401K Profit Sharing Plan; Florence Bolatin Living Trust Dtd 10/28/93; Robert M. Pesick, Estate of; Roger D. Cox ; Patricia E. Cox; C. J. Hansel; Tom E. Hansen; and Stacie L. Hansen, Respondents.DISMISSED.